Citation Nr: 0915308	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-02 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date prior to November 9, 
2001 for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD.


REPRESENTATION

Appellant represented by:	Richard D. Little, Attorney


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to 
December 1968.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which granted service connection for PTSD, 
evaluated as 50 percent disabling, and assigned an effective 
date of November 9, 2001.

In December 2006, the Board issued a decision which denied an 
earlier effective date for the grant of service connection 
for PTSD as well as an increased rating for PTSD.  The 
Veteran appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a September 2008 
order, the Court granted the parties' Joint Motion to vacate 
and remand the 2006 Board decision.  Pursuant to the actions 
requested in the Joint Motion, both issues were remanded to 
the Board for development and readjudication consistent with 
the directives contained therein.  


FINDINGS OF FACT

1.  In 1994, the RO received the Veteran's claim seeking 
entitlement to service connection for PTSD.

2.  A medical report dated on November 9, 2001, records a 
diagnosis of PTSD.  Prior to November 9, 2001, a current 
diagnosis of PTSD was not of record.  

3.  In August 2003, the Veteran submitted satisfactory 
evidence of stressors.

4.  In March 2004, a VA medical provider related the 
diagnosis of PTSD to the Veteran's in-service stressors.

5.  In May 2004, the RO granted service connection for PTSD 
and assigned an effective date of November 9, 2001, the date 
entitlement arose; a 50 percent evaluation was assigned.

6.  The record does not reflect that the Veteran met all 
criteria for the establishment of service connection for PTSD 
prior to November 9, 2001.

7.  The Veteran's PTSD has been manifested by complaints that 
include hypervigilance, depression, irritability, survivor's 
guilt, and GAF scores between 51 and 60; his psychiatric 
disorder has resulted in difficulty in establishing and 
maintaining effective work and social relationships, but not 
an inability to do so.  These symptoms demonstrate no more 
than occupational and social impairment with reduced 
reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 9, 
2001, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.156, 3.400 (2008). 

2.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.130, Diagnostic Code (DC) 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for Earlier Effective Dates

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 
3.400(b)(2)(i), the effective date for a grant of direct 
service connection will be the day following separation from 
active service, or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151 (2008).  In this 
context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is 
received.  While the term "application" is not defined in 
the statute, the regulations use the terms "claim" and 
"application" interchangeably, and they are defined broadly 
to include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); 
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Service connection for PTSD requires medical evidence 
establishing (1) a diagnosis of the condition, (2) a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors, and (3) 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  38 C.F.R. § 3.304(f) (2008).


Factual Background and Analysis 

The Veteran has appealed the issue of entitlement to an 
effective date prior to November 9, 2001 for service 
connection for PTSD.  A Decision Review Office Conference 
Report, dated in October 2004, shows that the Veteran's 
representative conceded that a PTSD diagnosis was not shown 
until November 2001, and that the Veteran's history of 
unemployment, substance abuse, and assertions of PTSD 
symptoms since at least the date of receipt of his claim, 
warrant an effective date of January 1994.

In this case, on January 13, 1994, the Veteran filed a claim 
for service connection for PTSD.  In September 1994, the RO 
denied the claim, noting that he was not shown to have 
participated in combat, and that the claims file did not 
contain competent evidence of PTSD.  The Veteran appealed, 
and for the next ten years, his claim was repeatedly denied 
by the RO, and later denied or remanded by the Board.  (It is 
noted that in March 2001 the Court vacated and remanded the 
Board decision based on VCAA due process considerations.)  

Pertinent medical evidence includes VA and non-VA treatment 
reports, dated between 1992 and 2004 as well as a decision of 
the Social Security Administration (SSA).  The SSA determined 
that the Veteran was considered disabled as of March 1992, 
with a primary diagnosis of alcoholism, and a secondary 
diagnosis of a dependent personality disorder.  This evidence 
also shows that he participated in the VA alcohol dependence 
treatment program (ADTP) between 1993 and 1994.  An April 
1995 VA mental disorders examination report contains an Axis 
I diagnosis of alcohol dependence.  

Also of record is a report from a private physician, dated 
November 9, 2001, which shows the Veteran reported nightmares 
since about 1970, as well as sleep disturbance, exaggerated 
startle response, difficulty concentrating and a long history 
of alcohol abuse.  The Axis I diagnosis was PTSD, alcohol 
dependence, and cannabis dependence.  A prescription note 
also dated November 9, 2001, shows an Axis I diagnoses of 
PTSD, ETOH (alcohol) dependence, MJ (Marijuana dependence), 
and nicotine dependence.  

Despite the diagnosis of PTSD, the Veteran's DD 214 and other 
service personnel records did not show that he engaged in 
combat with an enemy force in Vietnam.  His primary military 
occupational specialty (MOS) was ordnance mechanic and he 
received no commendations or awards, such as the Combat 
Infantryman Badge, Purple Heart, or similar citation 
indicative of combat status.  There was no other objective 
evidence of record, which indicated that the Veteran 
participated in combat.  

In April 2003, the RO continued the denial of service 
connection on the basis that there was no evidence that the 
Veteran participated in combat and therefore the November 
2001 diagnosis of PTSD was not based on a verified stressor.  

In August 2003, the Veteran, through his attorney, submitted 
additional evidence and in an October 2003 Remand, the Board 
found such evidence sufficient to show that the Veteran had 
participated in combat.  

Pursuant to the Board's Remand, the Veteran underwent VA 
examination in February 2004.  At that time he indicated that 
he had not received any mental health treatment except for 
drug and alcohol dependence.  The report contains an Axis I 
diagnoses of PTSD, marijuana abuse and dependence, 
methamphetamine abuse and dependence, alcohol abuse and 
dependence, and polysubstance abuse in remission.  In an 
addendum to that report, dated in March 2004, the VA examiner 
concluded that it was at least as likely as not that the 
Veteran's PTSD was related to his combat stressors.  

In May 2004, the RO granted service connection for PTSD, and 
assigned an effective date of November 9, 2001, after 
determining that entitlement did not arise until that date.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Here, the Board finds no legal basis for awarding service 
connection for PTSD prior to November 9, 2001.  Specifically, 
the earliest medical evidence sufficient to show PTSD is 
found in the November 9, 2001 report, and this is the 
effective date for service connection assigned by the RO.  
There is nothing in the report which indicates that the 
Veteran was treated for PTSD prior to that time, the record 
does not show such treatment, nor has the Veteran argued that 
fact.  

In reaching this decision, the Board has considered the 
Veteran's argument that his long history of alcohol 
dependence, his claimed history of psychiatric symptoms, and 
his difficulties maintaining employment, are evidence of PTSD 
symptomatology which warrant an earlier effective date.  
Although, he is shown to have a history of treatment for 
alcohol abuse dating back to 1992, there is no competent 
evidence to show the Veteran was determined to have PTSD at 
that time.  In fact, the record does not contain any evidence 
of a psychiatric disorder, between an April 1995 VA 
examination report (which contains a diagnosis of alcohol 
dependence), and the November 9, 2001 report, but instead 
shows the Veteran was consistently treated for, and 
diagnosed, with alcohol abuse.  

In making this determination, the Board is not resting this 
decision upon the mere fact of the lack of a PTSD diagnosis 
until November 2001.  Notwithstanding that diagnosis, there 
was still no credible evidence of a verifiable stressor to 
indicate a link between the Veteran's service and his PTSD 
until well after November 2001.  38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  Even if a 
diagnosis of PTSD had been of record in 1994, in the absence 
of a verified stressor the diagnosis would not have been 
sufficient to support the claim.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991) (The Board is not required to accept a 
veteran's uncorroborated account of his active service 
experiences).  See also West v. Brown, 7 Vet. App. 70, 78 
(1994); Moreau v. Brown, 9 Vet. App. 389 (1996) (a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors).  In other 
words, just because a physician or other health professional 
accepted a veteran's description of his experiences as 
credible and diagnosed PTSD does not mean the Board is 
required to grant service connection for PTSD.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In summary, although the Veteran argues that an effective 
date commensurate with his claim should be granted (i.e., 
January 1994), in this case the effective date is based on 
the date entitlement arose, not on the date that the 
application upon which service connection was eventually 
awarded was filed.  38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 
3.400(b)(2)(i) (as indicated above, the effective date is the 
date of receipt of claim or date entitlement arose, whichever 
is later).  Clearly in this case, all criteria for a grant of 
service connection for PTSD were not met at that time the 
Veteran filed his claim in January 1994.  

With all due respect for the Veteran's belief in the validity 
of his claim, the Board is constrained by the law and 
regulations described above governing the establishment of 
effective dates for the award of compensation.  Accordingly, 
the Board finds that the criteria for the assignment of an 
effective date prior to November 9, 2001, for service 
connection for PTSD have not been met.  As the preponderance 
of the evidence weighs against the claim, the appeal must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002).


Pertinent Law and Regulations for Increased Ratings 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, because the 
veteran appealed the RO's determination at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found -- a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Factual Background and Analysis

Service connection for PTSD was established by a May 2004 
rating decision, which assigned a 50 percent evaluation under 
DC 9411, effective November 2001.  The Veteran appealed the 
initial evaluation assigned.

Under the General Rating Formula for Mental Disorders, a 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411 (2008).

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.  

With regard to the history of the disability at issue, the 
Veteran's service treatment records (STRs) show that he had 
service in the Republic of Vietnam.  Post-service he was 
treated for alcohol abuse on a number of occasions between 
1993 and 1994.  In November 2001, he was afforded a diagnosis 
of PTSD.  In a Remand, dated in October 2003, the Board 
determined that there was sufficient evidence to show that 
the Veteran had participated in combat.

The current 50 percent evaluation is based in part on a 
November 2001 private medical opinion, which shows the 
Veteran exhibited classic PTSD symptoms, including recurring 
dreams of firefights, depression, vague suicidal ideation, 
social isolation, sleep difficulties, problems with 
concentration, hypervigilance, exaggerated startle response 
and a GAF score of 51.  He also reported a longstanding 
history of alcohol abuse.  He complained that he had no goals 
and did not like to do anything.  The Axis I diagnoses were 
PTSD, ETOH (alcohol) dependence, cannabis/MJ (Marijuana 
dependence), and nicotine dependence.  

The Veteran underwent VA examination in February 2004.  He 
complained of symptoms of depression, neck pain, and thoughts 
of suicide (primarily due to the neck pain), but that he 
slept well with melatonin.  He has had no mental health 
treatment except for his longstanding drug and alcohol 
problem.  For 15 years he was employed through the union as a 
laborer and would work long enough to draw unemployment.  He 
was fired for walking off the job or for using alcohol on the 
job.  He had not worked since 1992 due to physical 
limitations.  He described his day, which included watching 
television, using his computer, doing housework and listening 
to morning radio.  He goes to the gym three times per week, 
and occasionally goes to casinos and "sports books" for 
about half an hour.  Once every few months someone visits 
him, but he prefers to be alone.  He used to walk or ride a 
bicycle, but not since getting a car.  

The examiner noted that the Veteran seemed to exaggerate his 
symptoms during the interview.  For example he indicated 
constant depression, but earlier in the examination indicated 
only occasional depression and that it was primarily in 
response to his environment, e.g., pain, gambling losses.  He 
had restricted range of affect and difficulty expressing love 
towards anyone.  He had some difficulty with concentration, 
irritability, hypervigilance, survivor's guilt and 
nightmares.  His appetite, energy and interest level were all 
good.  His motivation was also good for the things he wanted 
to do as well as for what he does not like doing, but had to 
be done.  There was no anhedonia.  He had few interests in 
life except for golf, which he followed on the internet.  He 
was detached from people, but kept up with family members 
more than he used to and had two friends in the area.  He was 
in regular contact with his mother and has called her weekly 
over the last 10 years.  He also talks to one brother on an 
occasional basis, but has another brother he has not talked 
to in years.  He is unmarried and has no children.  

On examination, there was no impairment of thought processes 
or communication and no delusions or hallucinations.  The 
Veteran was neatly and cleanly dressed, with good hygiene and 
grooming.  He was pleasant and cooperative, but appeared 
nervous.  There was no inappropriate behavior.  He was not 
homicidal.  He did report constant suicidal ideation, but no 
indication of plan or intent.  He was able to maintain 
personal hygiene and other basic activities of daily living.  
He was oriented to person, place, time and situation.  His 
long term memory was good, but he complained that his short 
term memory was "terrible."  There was no obsessive or 
ritualistic behavior.  Speech was goal-oriented and logical 
with good rhythm and tone.  He reported some depression which 
only lasted a couple of days or so.  He reported a long 
history of impaired impulse control, including drinking, 
gambling and regular marijuana use, but that these were not 
problems now.  He denied sleep impairment, panic attacks or 
excessive worry.  He was able to abstract and conceptualize.  
His perception was normal and his coordination was good.  
There were no signs or symptoms of psychosis.  Judgment and 
insight were both described as fair.  

The Axis I diagnoses were PTSD, marijuana abuse and 
dependence, methamphetamine abuse and dependence, alcohol 
abuse and dependence, and polysubstance abuse in remission.  
GAF scores of 52 due to marijuana use, 60 due to 
methamphetamine abuse, and 60 due to PTSD were assigned.  The 
examiner noted that the Veteran was not competent to handle 
his monetary benefits due to his propensity to use money for 
drugs.  However, the Veteran was able to function at "a fair 
level" due to his symptoms, and that some of his decrease in 
psychosocial functioning was due to drug abuse.

By applying the Veteran's psychiatric symptomatology to the 
rating criteria noted above, it is apparent that his PTSD 
does not more nearly approximate the criteria for a 70 
percent or higher rating.  Although he contends that his 
symptoms have increased beyond what the 50 percent evaluation 
contemplates, the record describes a fairly consistent 
pattern of symptomatology and manifestations including 
depression, impulsivity, and problems with concentration.  He 
has required no inpatient psychiatric treatment.  The 
evidence overall shows that the Veteran functions fairly 
well.  

Despite restricted social/interpersonal relationships, the 
Veteran has not shown a complete inability to establish and 
maintain effective relationships.  This is shown both in the 
context of obtaining medical care and in maintaining family 
relationships as is demonstrated by his positive 
relationships with his mother and brother.  Moreover, he was 
generally noted to be cooperative and pleasant during VA 
examination.  The Veteran also reported meaningful leisure 
pursuits including internet golf, casinos, and occasional 
visits from friends.  Thus, while his ability to maintain 
social contacts is diminished, it is not productive of the 
complete inability to establish or maintain effective 
relationships of a severity that is indicative of a 70 
percent rating.  Although the Veteran has not worked since 
1992, the record shows that his unemployment was primarily 
occasioned by non-service connected physical problems.  

Other symptoms required for a higher 70 evaluation, are 
neither complained of nor observed by medical health care 
providers, including obsessional rituals, illogical, obscure, 
or irrelevant speech.  The medical evidence also demonstrates 
that the Veteran presented with appropriate affect or affect 
congruent with mood.  His thought processes were logical and 
goal directed with no evidence of psychotic symptoms or 
cognitive deficits.  In general he was adequately groomed and 
able to take care of himself physically.  The evidence also 
does not show spatial disorientation - the substantial weight 
of the evidence shows that he was alert and oriented in all 
spheres.  No homicidal ideations have been indicated.  

Although his tendency towards suicidal ideation is obviously 
a relevant consideration in evaluating the extent of 
psychiatric disability, it is only one factor and may not be 
given decisive effect in determining the outcome of the 
appeal without regard to the other relevant factors specified 
in the law and regulations.  Despite his constant suicidal 
ruminations, according to the Veteran they were primarily 
related to his neck pain and he had no active suicidal plans.  
For the most part, he is generally functioning independently, 
appropriately, and effectively.  Despite his issues with 
anger and impulsivity, he has been able to refrain from any 
actual physical assault.  Such findings are consistent with 
the rating criteria required for the assignment of a 50 
percent evaluation, and do not approximate the criteria 
required for the assignment of a 70 percent or higher 
evaluation.

The Veteran's GAF scores of 51-60, according to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual (DSM-IV), represent moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  In this case, the GAF 
scores are consistent with the symptomatology noted, and thus 
do not provide a basis for assignment of a higher rating for 
the Veteran's PTSD.  

The Veteran was also found to have significant symptoms 
associated with longstanding alcohol and drug use, in 
addition to symptoms of PTSD which cause a significant level 
of additional social and occupational impairment.  Here, in 
the absence of a medical opinion separating the effects of 
the Veteran's service-connected PTSD from any nonservice-
connected substance abuse problems, the Board has considered 
all of his psychiatric symptomatology in evaluating the 
severity of the service-connected PTSD.  See Mittleider v. 
Brown, 11 Vet. App. 181 (1998) (The Board is precluded from 
differentiating between symptomatology attributed to a 
service-connected disability and another service-connected 
disability in the absence of medical evidence which does so).  
Yet, in this case, no more than a 50 percent rating is 
warranted.  

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the Veteran's PTSD.  Again, the 
evidence does not establish that this disability, alone, 
causes marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  Moreover, it does 
not establish that his PTSD necessitates frequent periods of 
hospitalization.  In light of the foregoing, the Veteran's 
claim does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Therefore, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The weight of the evidence shows that PTSD is no more than 50 
percent disabling.  38 U.S.C.A. § 5107(b) (West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in January 2004 that fully 
addressed the notice elements and was sent prior to the RO 
decision granting service connection in this matter.  The 
letter informed the Veteran of what evidence was required to 
substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  Although no longer 
required, the Veteran was also asked to submit evidence 
and/or information in his possession to the RO.  

With respect to his claims, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

The Board also finds that VA has satisfied its duty to assist 
the Veteran in the development of the claims.  The pertinent 
post-service treatment records are in the claims file, and 
the RO obtained VA medical opinions and examinations where 
necessary.  The Board acknowledges that the latest VA 
examination was conducted in 2004; however, neither the 
Veteran nor his attorney has indicated that there has been a 
material change in the Veteran's PTSD and the evidence does 
not show that the current rating is incorrect.  See 38 C.F.R. 
§ 3.327 (2008); VAOGCPREC 11-95.  Further, all obtainable 
evidence identified by the Veteran relative to the claims has 
been obtained and associated with the claims file.  Neither 
the Veteran nor his attorney has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

An effective date prior to November 9, 2001 for service 
connection for PTSD is denied.

An initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


